Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 8, and 9 are pending.  Claims 4-7 have been canceled.  Note that, the preliminary amendment filed March 3, 2022, has been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 12/7/21 have been withdrawn:
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/118543.
‘543 teaches a co-granulate comprising a core, wherein the core comprises at least one metal-containing bleach catalyst, at least one binder, and optionally, at least one bleach activator; and a coating comprising at least one of the components such as polyvinyl alcohol, etc.  The core of the granulate  may represent 0.5% to 99% by weight of the co-granulate, and the ingredients of the core can be present in any suitable 
‘543 does not teach, with sufficient specificity, a composition containing TAED and an interpolymer complex comprising a proton-donating (co)polymer and a proton-accepting (co)polymer in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing TAED and an interpolymer complex comprising a proton-donating (co)polymer and a .  
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using ‘543, Applicant states that while ‘543 teaches that the coating materials such as polyvinyl alcohol may be used as binders, there is no suggestion to combine one material from group (i) and another from group (ii).  Additionally, Applicant states that even if one were to use a mixture of polyacrylic acid and polyvinyl alcohol, it is not certain that such a mixture would form an interpolymer complex as recited in the claims since it is indicated in the instant specification that when polyacrylic acid and PEO are combined at higher pH’s, the interpolymer complexes were not formed.  Further, Applicant states that ‘543 teaches coated bleach catalysts and these catalysts are all alkali metal salts which would increase the pH in any mixture which they are a part of, again suggesting an environment which would not form an interpolymer complex. 
In response, note that, ‘543 clearly teaches that at least one binder may be used which the Examiner asserts that ‘543 would clearly suggest using a mixture of, for example, polyacrylic acid and polyvinyl alcohol as a binder material, wherein the mixture of the two compounds would result in an interpolymer complex as recited by the instant claims.  This is consistent with page 2, lines 20-30 wherein it is stated that the detergent 
While Applicant states that the bleach catalyst would provide an alkaline environment which would inhibit the formation of the interpolymer complex, the Examiner asserts that the core may contain as little as 0.01% by weight of the bleach catalyst (See page 6, lines 1-7 of ‘543) which would not affect the pH of the environment to any appreciable extent; also the granulate taught by ‘543 may contain various binders and coating materials which are acidic (See pages 10-11of ‘543) allowing for an acidic environment.  Thus, the Examiner asserts that the teachings of ‘543 are sufficient to render the claimed invention obvious under 35 USC 103.     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/March 29, 2022